Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status

 Claims 1-10, 12, 14-17 are pending.
In response to Non-Final-Office Action mailed on 01/06/2021, applicants’ response dated 4/06/2021 is acknowledged; in said response applicants’ have amended claims 1, 12 and added new claims 16-17.  Claims 14-15 remain withdrawn. Claims 1-10, 12 and 16-17 are now under consideration for examination. Objections and rejections not reiterated from previous action are hereby withdrawn.
Claim Rejections: 35 USC § 112(b)
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 16-17 are indefinite in recitation of  “greater than at least”. It is unclear    claim  is directed   having hydrophobicity of at least  4.0 log P or greater than 4.0 log P. 
Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-10, 12 and 16-17 of the instant application are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the co-pending applications: (i) over claims 1-22 of 15/840046 (ii) over claims 1-18 of 16/719889; and (iii) over claims 1-35 of 16/566932 and clams 1-16 of  US PAT 10413500. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim, because the examined claim is either anticipated by, or would have been obvious over reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
1-22 of 15/840046 (ii) over claims 1-18 of 16/719889; and (iii) over claims 1-35 of 16/566932 and clams 1-16 of  US PAT 10413500 above encompass a genus of polypeptides and variants having perhydrolase activity and the method of use that overlaps with the genus of polypeptides and variants having perhydrolase activity and method of use, as claimed in claims 1-13 of the instant application, and falls entirely within the scope of co-pending claims in co-pending reference applications, as the references polypeptide(s) (having perhydrolase activity) have 100% sequence identity to SEQ ID NO: 1 and 2 of the instant application.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented of  over claims 1-22 of 15/840046 (ii) over claims 1-18 of 16/719889; and (iii) over claims 1-35 of 16/566932.  TD is required for US PAT 10413500 and US PAT application NOs: 15/840046, 16/719889; and 16/566932.
 Since applicant  did not submit TDs  rejection remained.

Conclusion
Claims   1-10, 12 and 16-17 are rejected. No claims is allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s

for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).
                 /MOHAMMAD Y MEAH/                 Examiner, Art Unit 1652